            Case 2:18-cv-00075-TLN-JDP Document 19 Filed 04/01/21 Page 1 of 4



     BRODSKY MICKLOW BULL & WEISS LLP
1
     Edward M. Bull III, State Bar No. 141966
 2   Kurt Micklow, State Bar No. 113974
     505 14TH Street, Suite 900
 3   Alameda, California 94612
     Telephone: (510) 268-6180
 4
     Facsimile:    (510) 268-6181
 5
     Attorneys for Plaintiff
 6   SONIA MOUNTJOY
 7
     KEESAL YOUNG & LOGAN
 8   John D. Giffin, State Bar No.
     89608
 9   450 Pacific Avenue
     San Francisco, CA 94133
10
     Attorneys for
11   Defendants
     STAM SHIPPING SA
12   and
     ACER MARITIME, INC.,
13
14
15
                                     UNITED STATES DISTRICT COURT
16
17                                 EASTERN DISTRICT OF CALIFORNIA

18   SONIA MOUNTJOY                                    )    Case No.: 2:18-CV-00075-TLN-JDP
                                                       )
19                           Plaintiff,                )    STIPULATION AND ORDER
20   vs.                                               )    REGARDING MEDIATION, TRIAL
                                                       )
                                                            PRESERVATION DEPOSITIONS AND
21   STAM SHIPPING SA; ACER MARITIME,                  )
     INC., in personam; M/V CASSIOPEIA STAR, )              EXPERT DISCOVERY
22   her engines, tackle, furniture, apparel, etc., in )
23   rem; DOES 1-10                                    )
                                                       )
24                           Defendants.               )
                                                       )
25                                                     )
26                                                     )

27
28

                                                          1
     ___________________________________________________________________________________________________________
     STIPULATION AND ORDER                                           Case No 2:18-CV-00075-TLN-JDP
            Case 2:18-cv-00075-TLN-JDP Document 19 Filed 04/01/21 Page 2 of 4



            Plaintiff SONIA MOUNTJOY and Defendants STAM SHIPPING SA and ACER
1
 2   MARITIME, INC. (the “Parties”) hereby submit their Stipulation and Proposed Order Regarding

 3   Mediation, Trial Preservation Depositions and Expert Discovery and as follows:
 4
            WHEREAS the parties have filed their Joint Notice of Trial Readiness herewith, and have
 5
     requested a trial date in December, 2021 or starting in or after March 2022; and
 6
 7          WHEREAS the parties have completed written discovery, percipient discovery depositions

 8   (including the deposition of Plaintiff and her supervisor), and an IME of Plaintiff; and
 9          WHEREAS the parties are prepared to participate in and are currently working to schedule a
10
     “global” mediation with the parties herein, and the parties to a companion worker’s compensation
11
     claim being prosecuted by Plaintiff under the Longshore and Harbor Workers Compensation Act
12
13   (the “LHWCA); and

14          WHEREAS the statutory right of the employer in a LHWCA compensation claim to recover
15   its lien for past benefits paid (currently exceeding $600,000 in the present action) from any recovery
16
     from any third party, and its right to grant or withhold its consent to any settlement of any third-
17
     party civil actions under the LHWCA, make it critical in such cases that the parties to both cases
18
19   participate in any mediation or other settlement process; and

20          WHEREAS counsel for the employer in the LHWCA compensation case have only very
21
     recently advised the parties herein of their readiness to participate in a global mediation; and
22
            WHEREAS Plaintiff had a multi-level cervical spinal fusion at UCSF Medical Center on
23
24   November 27, 2019, underwent over a year of post-surgical complications and therapies, and has

25   only recently become permanent and stationary (as related to her ability to return to her career in the
26   longshore trade); and
27
28

                                                          2
     ___________________________________________________________________________________________________________
     STIPULATION AND ORDER                                           Case No 2:18-CV-00075-TLN-JDP
            Case 2:18-cv-00075-TLN-JDP Document 19 Filed 04/01/21 Page 3 of 4



            WHEREAS the Parties have identified the few maritime worker witnesses who need to have
1
 2   their testimony preserved for trial (one or two foreign crew members and one or two longshore

 3   witness, at least one of whom has moved out of the state of California), and the parties agree the
 4
     preservation of this witness testimony could likely be completed within 60- 90 days of the
 5
     completion of the anticipated mediation; and
 6
 7          WHEREAS the Parties have identified the experts they wish to call at trial, have met and

 8   conferred, and anticipate that expert discovery could be completed within the same 60- 90 days of
 9   completion of the anticipated mediation; and
10
            WHEREAS the Parties do not need to complete these final preservation depositions or
11
     expert discovery in order to participate in settlement efforts, and wish to avoid the expense of these
12
13   final pre-trial efforts until after they have completed a global mediation and made all efforts to

14   resolve both this action and the companion LHWACA claim; and
15          WHEREAS it does not appear that allowing the parties 90 days to complete these limited
16
     tasks after the completion a global mediation will result in any delay in the trial of this matter:
17
            WHEREFORE the Parties stipulate, and hereby respectfully request that the Court allow the
18
19   parties: (1) 60 days (until May 25, 2021) to complete a global mediation and (2) an additional 90

20   days thereafter (until August 23, 2021) to complete any preservation depositions and expert
21
     discovery.
22
            SO STIPULATED:
23
24   DATED: March 26, 2021                          BRODSKY MICKLOW BULL & WEISS LLP

25                                                          By /s/ Edward M. Bull III
                                                                   Edward M. Bull III
26                                                                 Kurt Micklow
27
                                                    Attorneys for Plaintiff
28                                                  SONIA MOUNTJOY

                                                          3
     ___________________________________________________________________________________________________________
     STIPULATION AND ORDER                                           Case No 2:18-CV-00075-TLN-JDP
            Case 2:18-cv-00075-TLN-JDP Document 19 Filed 04/01/21 Page 4 of 4



1
 2   DATED: March 26, 2021                          KEESAL YOUNG & LOGAN

 3                                                          By /s/ John D. Giffin
                                                               John D. Giffin
 4
 5                                                  Attorneys for Defendants
                                                    STAM SHIPPING SA and
 6                                                  ACER MARITIME, INC.
 7
 8                                                   ORDER
 9
10
            Given that the parties plan to complete a global mediation before trial, and their wish to
11
     avoid incurring the expense of completing a limited number of preservation depositions and expert
12
13   discovery, the Court finds that good cause exists to grant the parties: (1) 60 days (until May 25,

14   2021) to complete a global mediation and (2) an additional 90 days thereafter (until August 23,
15   2021) to complete any preservation depositions and expert discovery.
16
17          IT IS SO ORDERED.
18
19   Dated: March 31, 2021
                                                                  Troy L. Nunley
20
                                                                  United States District Judge
21
22
23
24
25
26
27
28

                                                          4
     ___________________________________________________________________________________________________________
     STIPULATION AND ORDER                                           Case No 2:18-CV-00075-TLN-JDP
